NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 17, 2010
                                   Decided March 18, 2010

                                            Before

                           RICHARD A. POSNER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 09‐4027

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 09 CR 00105
SHANA SAIN,
    Defendant‐Appellant.                             Larry J. McKinney,
                                                     Judge.

                                          O R D E R

        Shana Sain owned a transportation company that partnered with Indiana Medicaid
to provide services to eligible patients.  Over a two‐and‐a‐half‐year period, Sain overbilled
for her services, defrauding the agency of nearly a quarter of a million dollars.  She pleaded
guilty to health‐care fraud, 18 U.S.C. § 1347, and, in her plea agreement, stipulated to an
offense level of 15 and waived the right to appeal her sentence as long as the district court
sentenced her within or below the advisory guideline range for that offense level.  Sain’s
criminal‐history category of IV produced a guidelines imprisonment range of 30 to 37
months, and the district court sentenced her to a 30‐month prison term.  Sain appeals
nonetheless, and her appointed counsel seeks to withdraw under Anders v. California, 386
U.S. 738 (1967), because he concludes that the appeal is frivolous.  Sain did not respond to
No. 09‐4027                                                                               Page 2

our invitation to comment on counsel’s motion.  See CIR. R. 51(b).  We limit our review to the
potential issues discussed in counsel’s facially adequate brief.  See United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).

       Sain does not wish to have her guilty plea set aside, so counsel properly omits any
discussion of the voluntariness of her guilty plea or the adequacy of the plea colloquy.  See
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).  The appeal waiver stands or falls
with the plea, Nunez v. United States, 546 F.3d 450, 453 (7th Cir. 2008); United States v.
Whitlow, 287 F.3d 638, 640 (7th Cir. 2002), and Sain’s waiver precludes her from challenging
her within‐guidelines sentence.  Accordingly, we agree with counsel that any potential
arguments on appeal would be frivolous.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.